DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210216.

Status of Claims
Claim(s) 1-3, 5-18 and 20 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-3, 5-18 and 20 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20160231855 A1 (“Bendewald”) discloses an invention for a driver assistance system of a vehicle. The driver assistance system can control the vehicle at least partially automatic by an autopilot function. In the method, an activation state of the autopilot function is determined 
US 20190308662 A1 (“Christiansen”) teaches a system which includes a processor and a memory storing program instructions executable by the processor to determine that a steering wheel is one of engaged and disengaged with a steering based on a detected deflection of a steering torsion bar. The memory stores instructions to actuate the steering based on the determination.
US 20190009676 A1 (“Yokota”) teaches a vehicle-mounted equipment operating device includes a display and a touch sensor, which are provided in a ring-shaped area of a steering wheel, and when detecting a driver's motion on a detection target range which is defined with reference to a holding position at which the steering wheel is being held by the driver, in accordance with information detected by the touch sensor, a vehicle-mounted equipment operating device generates a video in which an operation screen for vehicle-mounted equipment is arranged in a display area of the display which is defined with reference to the position of the motion, and displays the video on the display.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

all the claimed limitations in the context of the invention as a whole; in this case:
a steering wheel with a first button coupled thereto, the first button having a depressed state, where in the depressed state the steering wheel is movable between a first position and a second position;
a sensor detecting whether the steering wheel is in the first position or the second position; and
a controller setting a driving mode of a vehicle based on the detected position of the steering wheel,
wherein the first button is positioned on a backside of the steering wheel, facing a forward driving direction of the vehicle. 

Regarding Claim(s) 15-18, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
a steering wheel with a button coupled thereto, the button having a depressed state, where in the depressed state the steering wheel is movable between a first position and a second position;
a sensor detecting whether the steering wheel is in the first position or the second position;
a display displaying display content; and
a controller setting the display content for the display based on the detected position of the steering wheels
wherein the controller sets a driving mode of a vehicle based on the detected position of the steering wheel.

Regarding Claim(s) 20, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:

a sensor detecting whether the steering wheel is in the first position or the second position;
a display displaying display content, a current driving mode of the vehicle, and a current position of the steering wheel; and
a controller setting the display content for the display or a driving mode of a vehicle based on the detected position of the steering wheel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)